Citation Nr: 1209730	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for myalgia.

2. Entitlement to service connection for a left clavicle disorder.

3. Entitlement to service connection for a left arm disorder.

4. Entitlement to service connection for a left leg disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that the Veteran was scheduled for a hearing before a Veterans Law Judge, sitting at the RO in December 2009.  He failed to report, and no further communication from the Veteran with respect to a hearing has been received.  Therefore, the Board concludes that the Veteran's request for a hearing is withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for remand: to request service personnel records, records from the Social Security Administration (SSA) and additional VA treatment records.
 
The Veteran contends that he suffered injuries in a motor vehicle accident (MVA) during service that led to the disabilities currently on appeal.  His service treatment records do not reference an MVA; however, his service personnel records may contain relevant information.  Therefore, the Veteran's complete service personnel records (201 file) should be associated with the claims file. 

In addition, the record reflects that the Veteran is in receipt of supplemental security income (SSI) from the SSA.  It also indicates that the Veteran applied for and was denied SSA disability benefits.  Assessment of SSI benefits relies in part on disability, and denial of a claim for SSA disability does not abrogate VA's responsibility in obtaining the associated records.  The SSA decision awarding benefits is in the claims file, but the documents related to the Veteran's application for these benefits are not associated with the claims file.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, the documents associated with the Veteran's SSA benefits should be obtained.

Additionally, the record shows that the Veteran has received treatment within the Central Arkansas VA Health Care System.  The most recent VA treatment record is dated in November 2007.  Thus, all VA treatment records from within the Central Arkansas VA facilities dated from November 2007 onward must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete service personnel records (201 file) from the National Personnel Records Center (NPRC).  All requests and responses, positive and negative, should be associated with the claims file. 

2. Request all records related to the Veteran's application and award of benefits from the SSA.  All requests and responses, positive and negative, should be associated with the claims file. 

3. Request all records from within the Central Arkansas VA Health Care System for the Veteran dated from November 2007 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

4. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


